 



Exhibit 10.1
Date: January 28, 2008
AMENDED AND RESTATED PROMISSORY NOTE
U.S.$75,000,000.00
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of MIZUHO CORPORATE BANK, LTD. and its successors and assigns (the
“Bank”), at its offices at 1251 Avenue of the Americas, New York, New York,
10020, or at such other place as may be designated in writing by the Bank to the
Borrower, the principal sum of $75,000,000.00 United States dollars only
(SEVENTY-FIVE MILLION UNITED STATES DOLLARS) or, if less, the aggregate unpaid
principal amount of all Loans (as defined below) made by the Bank (in its sole
and absolute discretion), together with interest on the unpaid principal of each
Loan made by the Bank to the Borrower from and including the date such Loan is
made until such principal amount is paid in full, on such date or dates and at
such rate(s) as are mutually agreed at the time of each Loan.
Interest will be calculated on the exact number of days elapsed on the basis of
a 360-day year. Interest on any past due amounts, whether at the due date
thereof or by acceleration, shall be paid at the Default Rate but in no event in
excess of the maximum legal rate of interest permitted under applicable New York
law. Whenever any payment to be made hereunder shall be stated to be due on a
Saturday, Sunday or a banking holiday under the laws of the State of New York,
such payment shall (unless otherwise agreed at the time by the Bank) be made on
the next succeeding business day, and such extension of time shall in such case
be included in the computation of interest hereunder, provided, however, that if
the next succeeding business day would occur in the next calendar month, such
payment shall be made on the next preceding business day. All payments of
principal and interest on this Note shall be payable in immediately available
funds in the applicable currency without set-off or counterclaim.
This Note evidences loans (the “Loans”) that the Bank (in its sole and absolute
discretion) may make to the Borrower from time to time. The procedures relating
to the requesting and making of Loans shall be as set forth below, unless the
Bank provides prior written notice to the Borrower as to any modifications
thereto, which modifications shall thereafter be binding. Requests for Loans may
be made telephonically only by an officer (“Authorized Officer”) of the Borrower
who has been authorized in writing by another officer of the Borrower. Such
requests shall specify the amount, the term and the proposed date of
disbursement. The Bank will endeavor to respond promptly by telephone as to
whether it is willing to offer to make the Loan and the proposed interest rate.
If the Bank offers the Loan and an Authorized Officer accepts, the Borrower
shall send by telecopy to the Bank a confirmation (the “Confirmation”), signed
by an officer of the Borrower authorized in writing to do so (which may, unless
the Borrower specifies in writing otherwise, include the Authorized Officer who
requested and accepted the Loan). Such Confirmation received by the Bank shall
be evidence presumptively deemed correct as to all terms, unless the Bank
otherwise notifies the Borrower by telecopy within three business days of
receipt. The Borrower agrees that notices sent to the telecopier number provided
in writing by the Borrower to the Bank shall be deemed to have been received by
the Borrower

 



--------------------------------------------------------------------------------



 



when the Bank’s telecopier indicates that the transmission was completed. Loan
proceeds shall be wire transferred to an account of the Borrower at the Bank or
an affiliate of the Bank (including, without limitation, Mizuho Corporate Bank
(USA) or any successor thereto, by merger or otherwise (“MCBUSA”)) or, to the
extent permitted by law, such other account as designated in writing purportedly
by an officer of the Borrower at least one business day in advance, and upon the
depositing of such proceeds to such account such Loan shall conclusively be
deemed to have been made by the Bank to the Borrower and to be an obligation
evidenced by this Note, irrespective of whether or not (i) any Confirmation was
sent by the Borrower, (ii) the Loan was in fact duly authorized by the Borrower,
or (iii) individuals who are not authorized to borrow or authorized to draw upon
or otherwise access such account sent the Confirmation or accessed the account.
The Bank may conclusively rely on the borrowing resolutions of the Borrower’s
Board of Directors heretofore delivered to the Bank, as such resolutions may be
amended or superseded from time to time, provided that any such amending or
superseding resolutions shall have been certified by the Secretary or an
Assistant Secretary of the Borrower, and a copy thereof, so certified, shall
have been delivered to the Bank. Furthermore the Bank may conclusively rely on
any original or telecopy document which purports to be signed by any officer of
the Borrower, and on any telephonic request purportedly made by an Authorized
Officer, and the Bank shall be fully protected in doing so without any duty to
make any further inquiry, provided the Bank believes in good faith that such
document or request is genuine.
The Bank shall be entitled to and may, at its option, record all telephonic
conversations with the Borrower, and in the event of any dispute regarding the
terms of any Loan including a dispute at any time regarding the accuracy of any
Confirmation, any such recordings and the Bank’s internal accounts and records
shall be conclusive and binding on the Borrower, absent manifest error.
The obligations under this Note constitute Obligations as defined in, and are
secured and guarantied as provided in, the General Financing Agreement (as the
same may be amended, supplemented or otherwise modified from time to time, the
“GFA”) between the undersigned and the Bank. This Note is a Credit Document as
defined in the GFA. This Note is also subject to the terms and conditions of the
GFA, including, without limitation, the acceleration provisions thereof.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the GFA.
The Borrower hereby represents and warrants that no proceeds of any Loan may be
used to acquire or carry any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934, as amended and as
in effect from time to time, or any “Margin Stock”, as defined in Federal
Reserve Board Regulation U or otherwise be used in a manner which would violate
or be inconsistent with Section 7 of the Securities Exchange Act of 1934, as
amended and as in effect from time to time, or any regulations issued pursuant
thereto or the provisions of the regulations of the Federal Reserve Board or any
Governmental Authority.
In addition to the terms of the GFA, if any one or more of the following events
shall occur (a “Default”): (a) nonpayment of principal of any Loan when due, or
nonpayment of interest upon any Loan or of any fees or other obligations under
this Note within three days after the same becomes due; (b) any event or
condition shall occur which results in the acceleration of the maturity of any
indebtedness of the Borrower or of any guarantor of this Note (collectively the
“Obligor”) in an amount equal to or greater than $10,000,000.00 (or the foreign
currency

2



--------------------------------------------------------------------------------



 



equivalent) or which enables (or with the giving of notice or lapse of time or
both, would enable) the holder of such indebtedness or any person acting on such
holder’s behalf to accelerate the maturity thereof; (c) the Obligor shall
(i) announce its intention to cease its operations or liquidate or commence a
voluntary case under the U.S. Federal bankruptcy laws as now or here after in
effect, (ii) make a general assignment for the benefit of creditors, (iii) apply
for or consent to, the appointment of a receiver, custodian, trustee, liquidator
or similar official of it or any substantial part of its property,
(iv) institute any proceeding seeking to take advantage of any other law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
fail to file an answer or other pleading denying the material allegations of any
such proceeding filed against it, or (v) take any action to authorize or effect
any of the foregoing actions set forth in this clause (c); (d) without the
application, approval or consent of the Obligor, a receiver, trustee, liquidator
or similar official shall be appointed for the Obligor or any substantial part
of its property, or a proceeding described in clause (c) shall be instituted
against the Obligor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 30 consecutive
days; (e) any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of all or any substantial
portion of the property of the Obligor; or (f) the Obligor shall fail within
30 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $10,000,000.00 (or the foreign currency
equivalent) which is not stayed on appeal or otherwise being appropriately
contested in good faith;
then, if any Default described in clauses (c) or (d) occurs, this Note shall
immediately become due and payable without any election or action on the part of
the Bank, and if any other Default described above occurs, the Bank, by notice
to the Borrower, may declare this Note to be due and payable, whereupon this
Note shall become immediately due and payable.
Upon the occurrence and during the continuance of a Default, the Bank is hereby
authorized, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Bank or MCBUSA to or
for the credit or the account of the Borrower against any and all of the
obligations under this Note irrespective of whether or not the Bank shall have
made any demand under this Note and although such obligations may be unmatured.
The undersigned hereby waives presentment, protest, all notices (whether of
dishonor or otherwise) with respect to this Note and all demands whatsoever.
Failure or delay of the holder to enforce any provision of this Note shall not
be deemed a waiver of any such provision, nor shall the holder be estopped from
enforcing any such provision at a later time. Any waiver of any provision hereof
must be in writing.
It is expressly understood and agreed by the Borrower that this Note restates
and is given in substitution for, and not in payment of, the Promissory Note,
dated August, 24 2007, payable to the order of the Bank (the “Existing
Promissory Note”) and is in no way intended to constitute a novation of the
Existing Promissory Note. All loans and other amount due and owing under, or
arising out of, the Existing Promissory Note shall be deemed to be due and owing
hereunder and shall be subject to the terms and conditions of, and be evidenced
by, this Note.
The Borrower hereby acknowledges and agrees that this Note is a “Credit
Document” as contemplated by Section 2.1 of the GFA. Accordingly, the Borrower
hereby certifies to the

3



--------------------------------------------------------------------------------



 



Bank that (a) all of the Borrower’s representations and warranties contained in
Section 3 of the GFA are true, correct and complete as if made on and as of the
date hereof, and (b) no Default or Event of Default under the GFA or the
Existing Promissory Note has occurred and is continuing on the date hereof.
As required under Section 2.2(a) of the GFA, the Borrower has delivered, or
herewith delivers, to the Bank (a) certified resolutions of the Borrower’s Board
of Directors authorizing the issuance of this Note to the Bank, and (b) a
certificate of incumbency containing the names, titles and signatures of any
persons specified in such resolutions. This Note shall be governed by and
construed in accordance with the laws of the State of New York.
The Talbots, Inc.

         
By: 
   /s/ Edward L. Larsen    
Name:
 
 
Edward L. Larsen    
Title:
  Senior Vice President of Finance
Chief Financial Officer and Treasurer    

4